Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed May 28, 2021 is acknowledged and has been entered.  Claims 1, 4, 5, 7, and 9-12 have been amended.  Claims 2 and 8 have been cancelled.  Claims 13-19 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1, 3-7, and 9-19 are pending.  Claims 1, 3-7, and 9-12 are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	The rejections of claims 2 and 8 are now moot in light of Applicant's cancellation of the claims.
4.	In light of Applicant’s amendment and arguments, the rejection of claims 1, 3-7 and 9 under 35 U.S.C. 103 as being unpatentable over Merkt et al. (Arthritis Research & Therapy 18 (206): 1-11 (2016)- IDS) in view of Dummer (US 2009/0169550), is hereby, withdrawn. 


Priority
6.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged.  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/US2018/051377 filed 09/17/2018, is September 15, 2019 which is the filing date of Provisional Application 62/559,261 from which the benefit of priority is claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is vague and indefinite in reciting, “measuring signals from the labeled target cells”, “combining the measured signals into an assay output”, and “the assay output comprising and is able to differentiate between signals associated with one or more target cell depletion, activation of white blood cell populations, or cytokine production by white cells” in being incomplete for omitting essential structural and functional cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  In this case, it is unclear what the plural “signals” are from the labeled target cells, and how the plural signals are distinguishably detected and differentially measured in relation to the labeled target cells so as to be combined into “an assay output indicative of the patient’s reaction to the therapeutic antibody.”  It appears that the plurality of labeled reporters 
Claim 3 is objected on in depending from a cancelled claim.
Claim 10 remains indefinite in reciting, “wherein the plurality of labeled reporters includes antibodies to INF-γ, to IL8, or a combination thereof” because it is unclear what other components should be included in the plurality of labeled reporters other than the antibodies to INF-γ or IL8 or a combination thereof.  Perhaps, Applicant intends “wherein the plurality of labeled reporters comprises antibodies to INF-γ, to IL8, or ….”
Claim 12 remains indefinite in reciting, “wherein the plurality of labeled reporters includes antibodies to CD203c, CD63, CD3, CRTH2, and CD45” because it is unclear what other components should be included in the plurality of labeled reporters other than the antibodies to CD203c, CD63, CD3, CRTH2, and CD45.  Perhaps, Applicant intends “wherein the plurality of labeled reporters comprises antibodies to CD203c, CD63, CD3, CRTH2, and CD45.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 3-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Merkt et al. (Rituximab induces phenotypical and functional changes of NK cells in a non-malignant experimental setting. Arthritis Research & Therapy 18 (206): 1-11 (2016)- IDS) in view of Findlay et al. (Improved in vitro methods to predict the in vivo toxicity in man of therapeutic monoclonal antibodies including TGN1412. Journal of Immunological Methods. 352 1-23 (2010)). 
	Merkt et al. teach a method of evaluating a patient reaction to therapeutic antibody (Rituximab B) therapy.  According to Merkt et al., natural killer (NK) cells are rd, 4th full ¶).   	
Merkt et al. teach exposing a whole blood cell sample (peripheral blood mononuclear cells: PBMC) with therapeutic antibodies including Rituximab which binds to and targets CD20 expressed on B cells and Infliximab monoclonal IgG1 antibody which binds to and targets the cytokine, tumor necrosis factor Alpha (TNFα) (Abstract; p. 2, left col. 2nd full ¶ & right col. 3rd full ¶; p. 3, right col. 1st & 2nd full ¶; Figure 1).  Merkt et al. further teach combining the exposed blood cells with a plurality of labeled reporters comprising phycoerythrin-labeled antibodies to CD137 (anti-CD137 PE, 4-1BB) and/ CD69 (anti-CD69 PE) to produce labeled target cells including NK cells expressing CD137 and CD69; and flow cytometrically measuring signals generated from the labeled target cells (p. 2, left col. 1st full ¶; Figure 1; Figure 5).  Merkt et al. teach combining the measured signals into an assay output for analysis using multiparametric flow cytometry; the output signal providing indication of the patient’s reaction to the therapeutic antibody (Abstract; p. 3, left and right cols.; Figure 1).  The assay output comprises target B cell depletion by NK cells (white blood cell: WBC subpopulation) and/or CD137 (41BB) or CD 69 co-activation of NK cells and Rituximab-mediated B cell activation (Abstract; p. 2, left col. 1st full ¶).	
	Merkt et al. differ from the instant invention in failing to teach the therapeutic antibody in dry form and the labeled reporters including for binding cytokines.
Findlay et al. teach evaluating T cell reaction (response) to therapeutic monoclonal antibody in air-dried form; wherein the therapeutic monoclonal antibody 
Findlay et al. teach exposing a whole blood cell sample (PBMC) including lymphocytes with air-dried TGN1412 which binds to and targets CD28 expressed on T cells; and combining the exposed blood cells with a plurality of cytokine-specific labeled reporters and CD28-specific labeled reporter (i.e. fluorescent membrane), wherein the cytokines are TNFα, IL6, and IL8.  Findlay et al. teach measuring CD28 signal generated from the labeled lymphocyte target cells using a flow cytometer and the TNFα, IL6, and IL8 are measured using ELISA (Abstract; p. 2, right col.; p. 3, left & right cols.).  Findlay et al. found that cytokine responses stimulated by air-dried form of therapeutic mAb TGN1412 were much larger than responses to wet or aqueous phase; and that air-dried TGN1412 stimulated larger proliferative responses in 3-day cultures of lymphocytes.  Findlay et al. further found that air-dried forms of therapeutic mAbs: Herceptin, and Campath stimulated larger TNFα responses than responses to wet or aqueous phase (Abstract; p. 6; p. 9; Figure 2; Figure 6).  Findlay et al. teach that air-dried therapeutic mAbs offers a useful in vitro method of detecting and quantifying pro-inflammatory activities of therapeutic mAbs in evaluating reaction to therapy, with the thought that optimum conditions should be determined for evaluating each type of therapeutic antibody in a manner that mimics its presentation in vivo to a subject (Abstract). 
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to incorporate the air-dried therapeutic antibody investigative teachings of Findlay into the method of evaluating a subject’s reactivity to Rituximab .

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Merkt et al. (Arthritis Research & Therapy 18 (206): 1-11 (2016)- IDS) in view of Findlay et al. (Journal of Immunological Methods. 352 1-23 (2010)), as applied to claim 1, and in further view of Basso-Ricci et al. (US 2020/0182870).
Merkt et al. and Findlay et al. are discussed supra.  Merkt et al. and Findlay et al. differ from the instant invention in failing to teach labeled reporters comprising antibodies to CD66b and CD11c.
	Basso-Ricci et al. teach labeled reporters comprising fluorescent conjugated antibodies to CD66b (anti-CD66) and/or CD11c (anti-CD11c) for use in identifying WBC subpopulations (hematopoietic cell subtypes) including granulocytes, monocytes, and T cells (Abstract; [0520]; Figure 1).
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to incorporate the labeled reporters for CD66b or CD11c as taught by Basso-Ricci into the method of evaluating reaction to therapeutic antibody therapy taught by Merkt as modified by Findlay because Merkt and Findlay recognize the significance of optimal response of a subject to therapeutic antibody therapy, and .

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Merkt et al. (Arthritis Research & Therapy 18 (206): 1-11 (2016)- IDS) in view of Findlay et al. (Journal of Immunological Methods. 352 1-23 (2010)) as applied to claim 1, and in further view of Sainte-Laudy et al. (US 2010/0221756).
Merkt et al. and Findlay et al. are discussed supra.  Merkt et al. and Findlay et al. differ from the instant invention in failing to teach labeled reporters comprising antibodies to CD203c, CD63, CD3, CRTH2 (CD294), and CD45.
Sainte-Laudy et al. teach determining WBC subpopulation (basophil) activation using cocktails of labeled reporters comprising fluorophore labeled antibodies to CD203c, CD63, CD3, CRTH2 (CD294), and CD45 (Abstract; claim 3).
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to incorporate incorporate the labeled reporters for CD203c, CD63, CD3, CRTH2 (CD294), and CD45 taught by Sainte-Laudy into the method of evaluating reaction to therapeutic antibody therapy taught by Merkt as modified by Findlay because Merkt and Findlay recognize the significance of optimal response of a subject to therapeutic antibody therapy, and Findlay found that air-drying of therapeutic mAbs .

Response to Arguments
11.	Applicant’s arguments with respect to claims 1, 3-7, and 9-12 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant's amendment and because the new grounds of rejection do not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

12.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



August 10, 2021